Citation Nr: 1607878	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-19 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a higher initial rating for low back disability, rated as 10 percent disabling prior to June 21, 2011, and rated as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.  He had additional service with the National Guard, with periods of active duty from November 2001 to July 2004 and from October 2006 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Wichita, Kansas is currently the Agency of Original Jurisdiction.

The case was most recently before the Board in December 2014, and at that time, the Board denied the claim for an initial rating higher than 10 percent for the low back disability and assigned a 20 percent rating for the disability, but not higher, from June 21, 2011.  The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a joint motion of the parties with respect to the denial of an initial rating higher than 10 percent prior to June 2011, and a rating higher than 20 percent thereafter, for the low back disability and remanded the case to the Board for action consistent with the joint motion.  The parties to the joint motion agreed that the Board's grant of a 20 percent rating for the disability from June 2011 not be disturbed.

As noted by the parties to the October 2015 joint motion, the December 2014 Board decision appears to have a typographical error with regard to the effective date for the assignment of the increased 20 percent rating for the low back disability.  Specifically, the "ORDER" section of the decision indicates that the 20 percent rating is granted effective from June 21, 2011, whereas the Board's findings of fact and conclusions of law refer to June 17, 2011, as the appropriate effective date for the increased rating.  Nonetheless, in a January 2015 rating decision, the Appeals Management Center (AMC) effectuated the December 2014 Board decision and assigned the 20 percent rating for the disability from June 21, 2011.  The Board has characterized the issue on appeal to be consistent with the "ORDER" of the December 2014 Board decision and the January 2015 AMC decision, as reflected on the title page.

The record before the Board consists of records included within electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran claims that a higher initial rating is warranted for his service-connected low back disability.  He was last afforded a VA examination to assess the severity of the disability in November 2012.  The parties to the October 2015 joint motion agree that the November 2012 VA back examination is inadequate for adjudication purposes and indicate that additional development is needed in this respect.  Specifically, the parties note that the November 2012 examiner failed to adequately address the degree of functional loss the Veteran experiences due his low back disability, including as due to flare ups.  In light of the parties' joint motion, the Board finds that a remand is necessary in order to provide the Veteran with another VA examination.

While on remand, the RO or the AMC must take appropriate action to obtain all outstanding VA and private medical records pertinent to the claim.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claim.

2.  Then, arrange for the Veteran to be scheduled for an examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected low back disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The RO or the AMC must ensure that the examiner provides all information required for rating purposes, to include an assessment of the functional impairment during flare ups and on repeated use.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate review.
 
By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




